Citation Nr: 0822517	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  02-16 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for post traumatic stress disorder (PTSD) 
has been received.  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to 
September 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2001 rating decision in which the RO declined to 
reopen the veteran's claim for service connection for PTSD on 
the basis that new and material evidence had not been 
received.  In July 2001, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in July 2002, and the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
August 2002.

In April 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In March 2005, the Board remanded this matter to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development.  After accomplishing some actions, the 
RO continued the denial of the claim (as reflected in an 
April 2006 supplemental SOC (SSOC)), and returned this matter 
to the Board for further appellate consideration.

In November 2006, the Board again remanded this matter to the 
RO, via the AMC, to provide the veteran with appropriate 
notice.  After sending a notice letter in November 2006, the 
RO continued the denial of the claim (as reflected in a 
November 2007 SSOC) and again returned this matter to the 
Board for further appellate consideration.  

The Board has considered the recent decision of the Federal 
Circuit in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  
In that decision, the Federal Circuit held that a claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this 
case, the veteran was previously denied service connection 
for PTSD on the basis that, while there were VA treatment 
records reflecting diagnoses of PTSD, there was no evidence 
substantiating the veteran's claimed stressors.  As there was 
a diagnosis of PTSD at the time of the previous rating 
decision, diagnoses of PTSD since that denial cannot 
constitute a different diagnosed disease or injury.  As such, 
new and material evidence is required to reopen the claim for 
service connection for PTSD.  

The Board's decision reopening the claim for service 
connection for PTSD is set forth below.  The matter of 
service connection for PTSD on the merits is addressed in the 
remand following the order; that matter is being remanded to 
the RO via the AMC, in Washington, DC.  VA will notify the 
veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In a February 1992 confirmed rating decision, the RO in 
Reno, Nevada declined to reopen the veteran's claim for 
service connection for PTSD on the basis that new and 
material evidence had not been received; the veteran filed an 
NOD with this decision in June 1992, and the RO issued an SOC 
in July 1992.  Although notified of the SOC in a letter of 
the same date, the veteran did not file a substantive appeal 
in response to the SOC.  

3.  Evidence associated with the claims file since the 
February 1992 denial of the request to reopen the claim for 
service connection for PTSD includes evidence that is not 
cumulative nor redundant, and is so significant that it must 
be considered with the other evidence of record in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The February 1992 confirmed rating decision that declined 
to reopen the veteran's claim for service connection for PTSD 
on the basis that new and material evidence had not been 
received is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  As evidence received since the RO's February 1992 denial 
is new and material, the criteria for reopening the claim for 
service connection for PTSD are met.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.  



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The veteran initially filed a claim for service connection 
for PTSD in October 1984.  That claim was denied in a 
February 1985 rating decision.  The veteran again filed a 
claim for PTSD in February 1991.  As noted above, in the 
February 1992 confirmed rating decision, the Reno RO declined 
to reopen the veteran's claim for service connection for PTSD 
on the basis that new and material evidence had not been 
received.  In its decision, the RO noted that, at the time of 
the February 1985 rating decision, there was evidence of 
diagnoses of PTSD, apparently based on the veteran's reported 
Vietnam service and the stressor of seeing his best friend 
killed in Vietnam.  The RO found that the evidence associated 
with the claims file since February 1985 included service 
personnel records reflecting service in the Philippines, but 
no evidence of Vietnam service or temporary duty in Vietnam, 
and, as such, the new evidence did not substantiate the 
veteran's claimed stressors.  

The pertinent evidence of record at the time of the February 
1992 rating decision included the veteran's service medical 
records, which are negative for complaint, treatment, or 
diagnosis of PTSD; records of VA treatment from the Tacoma VA 
Medical Center (VAMC), which note the veteran's reported 
stressor of seeing his friend drive over a booby trap in 
Vietnam, and include a finding of PTSD; service personnel 
records, reflecting service in the Philippines; and the 
reports of August 1991 VA PTSD examinations, during which the 
veteran reported numerous in-service stressors, including 
being beaten, being exposed to enemy fire, and seeing his 
friend drive over a booby trap.  These examiners found that 
the veteran displayed some elements of PTSD.  

As indicated above, the February 1992 rating decision 
declined to reopen the veteran's claim for service connection 
for PTSD on the basis that new and material evidence had not 
been received; the veteran filed an NOD with this decision in 
June 1992, and the RO issued an SOC in July 1992.  Although 
notified of the SOC in a letter of the same date, the veteran 
did not file a substantive appeal in response to the SOC.  As 
the veteran did not perfect his appeal from the February 1992 
rating decision and July 1992 SOC, and no other exception to 
finality applies; that decision is final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 
3.104, 20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  The veteran sought to reopen his previously denied 
claim in November 2000.

For claims filed prior to August 29, 2001 (as in the present 
case), new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the 
February 1992 rating decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Pertinent evidence added to the claims file since February 
1992 includes additional service personnel records.  These 
records include a performance report for the period from May 
1967 to May 1968, which reflects that the veteran was sent to 
Tan Son Nhut Air Base in Vietnam for 15 days on a maintenance 
facility relocation move.  In addition, since February 1992, 
the veteran's brother submitted a statement in which he 
indicated that he was a member of the 101st Airborne 
Division, and was stationed in Bien Hoa between 1967 and 
1968, and that, during that time period, he traveled to Tan 
Son Nhut, picked up his brother, and they spent the day at 
Bien Hoa, after which he returned his brother to Tan Son 
Nhut.  Also associated with the claims file are records of VA 
treatment from October 2000 to June 2003, reflecting 
diagnoses of and treatment for PTSD.  

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for 
PTSD.  

At the time of the February 1992 decision, there was no 
evidence of the veteran having any service in Vietnam.  
Service personnel records associated with the claims file 
since February 1992 verify that the veteran was sent to Tan 
Son Nhut Air Base for 15 days.  The statement from the 
veteran's brother also verifies his presence in Vietnam.  

The Board finds that this evidence is "new" in that it was 
not before agency adjudicators at the time of the February 
1992 rating decision, and is not duplicative or cumulative of 
evidence previously of record.  Moreover, this evidence is 
"material" in that it verifies the veteran's reports of 
service in Vietnam, and, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (as 
in effect prior to August 29, 2001).


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has been received, to this limited 
extent, the appeal is granted.


REMAND

The Board finds that further RO action on the claim for 
service connection for PTSD is warranted.  

As indicated above, service connection for PTSD requires 
medical evidence establishing a diagnosis of the disorder; a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s); and 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App.  91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v.  
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet.  
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994). 

The veteran's alleged stressors include being beaten, being 
exposed to enemy fire, and seeing his friend drive over a 
booby trap.   

In this case, the RO did not develop any of the veteran's 
alleged stressors, even though the reported stressor of the 
veteran's friend driving over a booby trap appears to be 
independently verifiable.  The Board thus finds that the RO 
should attempt to independently verify this claimed stressor, 
to include through the U.S. Army Joint Services and Records 
Research Center (JSRRC) or another source, as appropriate.  

Accordingly, on remand, the RO should request that the 
veteran provide more specific details of the in-service 
stressful incident(s): date(s), place(s), unit of assignment 
at the time of the event(s), description of the event(s), 
medal(s) or citation(s) received as a result of the event(s), 
and, if appropriate, name(s) and other identifying 
information concerning any other individuals involved in the 
event(s).  At a minimum, the veteran must indicate the 
location and approximate time (a two-month specific date 
range) of the stressful event(s) in question, and the unit of 
assignment at the time the stressful event occurred.  The RO 
should also invite the veteran to submit corroborating 
statements in support, to include from former service 
comrades.  

Thereafter, unless objective evidence verifying the 
occurrence of one or more stressors has been obtained, the RO 
should attempt to independently verify the veteran's 
stressors through contact with the JSRRC.  

The Board further points out that the record includes VA 
treatment records showing diagnoses of PTSD, and that the 
veteran reported stressful events during service.  In this 
regard, the Board points out that a criterion for service 
connection for PTSD is a link between the veteran's PTSD and 
the verified in-service stressors.  See 38 C.F.R. § 3.304(f).  

Hence, in the event that the RO determines that the record 
establishes the existence of a stressor or stressors, the RO 
should arrange for the veteran to undergo VA examination, by 
a psychiatrist, at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report to any such 
scheduled examination, without good cause, shall result in 
denial of the reopened claim.  See 38 C.F.R. § 3.655(b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO must obtain and 
associate with the claims file any copy(ies) of notice(s) of 
the date and time of the examination sent to the veteran by 
the pertinent VA medical facility.

In addition to the above development, the Board notes that 
review of record reveals that there may be pertinent VA 
treatment records outstanding.  In this regard, the veteran 
reported in a January 1991 statement that, since service, he 
had been treated at the Tacoma VAMC (from 1968/1969 to 1990), 
the LaJolla VAMC (from 1989 to 1990), the Loma Linda VAMC 
(from 1989 to 1990), the Fayetteville VAMC (from 1987 to 
1988), the Reno VAMC (from 1988 to the present), the St. 
Petersburg VAMC (from 1986 to 1988), the Salt Lake City VAMC 
(from 1986 to 1989) the Atlanta VAMC (in the 1980s) and the 
Long Beach VAMC (in the 1980s).  

In June 1991, the RO requested records of treatment from the 
Reno, Loma Linda, San Diego (LaJolla), and American Lake 
(Tacoma) VAMCs.  In January 2003, the RO requested records of 
treatment from the Little Rock, Tampa, and Salt Lake City 
VAMCs.  However, there is no record in the claims file 
reflecting that the RO has requested records of VA treatment 
for PTSD from the Fayetteville, Atlanta, or Long Beach VAMCs, 
as identified by the veteran.  

Moreover, during the April 2004 hearing, the veteran stated 
that he received care for PTSD at the American Lake VAMC.  
While records of VA treatment from the American Lake VAMC, 
dated from April 1984 to June 2003, have been associated with 
the claims file, the veteran's testimony reflects that more 
recent records of VA treatment for PTSD are available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Fayetteville VAMC 
(since 1987), the Atlanta VAMC (since 1980), the Long Beach 
VAMC (since 1980) and the American Lake VAMC (since June 
2003), following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

The Board further notes that, the veteran's reported 
stressors include being beat up by men working for the 
officer the veteran reportedly worked for in service at 
Stewart Air Force Base.  In regard to claims for service 
connection for PTSD based on in-service personal assault, 
38 C.F.R. § 3.304(f)(3) provides that evidence other than 
service records may corroborate the occurrence of a stressor.  
VA may not deny PTSD claims based on personal assault without 
first advising claimants that evidence from sources other 
than the veteran's service records may help prove the 
stressor occurred.  38 C.F.R. § 3.304(f)(3).  The RO has not 
furnished notice to the veteran that adequately sets forth 
the criteria for establishing service connection for PTSD as 
due to personal assault, and the alternative means for 
establishing the occurrence of that claimed in-service 
stressor.  

Therefore, to ensure that all due process requirements are 
met, the RO should give the veteran another opportunity to 
present additional information and evidence pertinent to the 
claim on appeal, notifying him that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The letter should clearly advise the veteran 
that evidence from sources other than his service records, or 
evidence of behavior changes, may constitute credible 
supporting evidence of the claimed in-service personal 
assault stressor, and allow him the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence, under 38 C.F.R. § 3.304(f)(3).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection, on the merits.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment of PTSD from 
the Fayetteville VAMC (since 1987), the 
Atlanta VAMC (since 1980), the Long Beach 
VAMC (since 1980) and the American Lake 
VAMC (since June 2003).  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for PTSD, on 
the merits, that is not currently of 
record. 

The RO's letter should provide notice as 
to the information and evidence needed to 
establish service connection for PTSD due 
to a personal assault, providing specific 
notice of the provisions of 38 C.F.R. 
§ 3.304(f)(3).  The RO should clearly 
advise the veteran that evidence from 
sources other than his service records, 
or evidence of behavior changes, may 
constitute credible supporting evidence 
of the stressor and allow him the 
opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence, under 38 C.F.R. 
§ 3.304(f)(3).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should afford the veteran an 
additional opportunity to provide 
information regarding his alleged in-
service stressful events that led to his 
PTSD (specifically, the incident of 
seeing his friend drive over a booby 
trap).  The RO should ask the veteran to 
provide more specific details of the in-
service stressful incident(s):  date(s), 
place(s), unit of assignment at the time 
of the event(s), description of the 
event(s), medal(s) or citation(s) 
received as a result of the event(s), 
and, if appropriate, name(s) and other 
identifying information concerning any 
other individuals involved in the 
event(s).  At a minimum, the veteran must 
indicate the location and approximate 
time (a two-month specific date range) of 
the stressful event(s) in question, and 
the unit of assignment at the time the 
stressful event occurred.  

The veteran is advised that this 
information is vitally necessary, and 
that he must be as specific as possible, 
since, without such detailed information, 
an adequate search for verifying 
information cannot be conducted.  The 
veteran should also be invited to submit 
statements from fellow servicemembers, or 
others that establish the occurrence of 
his claimed in-service stressful 
experiences.  

5.  Unless the RO determines that 
sufficient evidence corroborating at 
least one of the stressful experiences 
has been associated with the claims file, 
the RO should undertake necessary action 
to attempt to verify the occurrence of 
the veteran's alleged in-service 
stressful experience(s).  The RO should 
forward to the JSRRC all supporting 
evidence (to include any probative 
evidence submitted by the veteran).  If 
JSRRC's research of available records for 
corroborating evidence leads to negative 
results, the RO should notify the veteran 
and his representative, and afford them 
the opportunity to respond.  The RO 
should also follow up on any additional 
action suggested by JSRRC.  

6.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO should prepare a report 
detailing the occurrence of any specific 
in-service stressful experience(s) deemed 
established by the record.  This report 
is then to be added to the veteran's 
claims file.  If the occurrence of no 
claimed in-service stressful 
experience(s) is/are verified, then the 
RO should so state in its report, skip 
the development requested in paragraphs 7 
and 8, below, then proceed with paragraph 
9.  

7.  If, and only if, evidence 
corroborating the occurrence of any of 
the claimed in-service stressful 
experiences is received, the RO should 
arrange for the veteran to undergo 
appropriate VA psychiatric examination, 
by a psychiatrist, at an appropriate VA 
medical facility.  The entire claims file 
must be made available to the examiner 
designated to examine the veteran, and 
the report of examination should include 
discussion of the veteran's documented 
psychiatric history and assertions.  All 
tests and studies, to include 
psychological testing, if deemed 
warranted, should be accomplished, and 
all clinical findings should be reported 
in detail.  

In rendering a determination as to 
whether the diagnostic criteria for PTSD 
are met, the examiner is instructed that 
only a specifically corroborated in-
service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.  

8.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file any 
copy(ies) of notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

9.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

10.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for PTSD.  If the 
veteran fails, without good cause, to 
report to any scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim in light of all pertinent evidence 
and legal authority.  

11.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


